                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION



OAKWOOD MANAGEMENT COMPANY,
                                                            Case No. 2:19-cv-05510
               Plaintiff,
                                                            JUDGE ALGENON L. MARBLEY
       V.

                                                            Magistrate Judge Jolson
TONYA BROWN, et al.,



               Defendants.



                                              ORDER


       This matter is before the Court on Defendants Tonya Brown, Ronald Brown, and Margene

Lyons' Emergency Motion to Stay State Court Proceedings. (Doc. 2.) Defendants are currently

being evicted from their home, and thus were sued in the Franklin County Municipal Court by

Oakwood Management Company on August 21, 2019. Since then, the case has proceeded in the

Ohio state courts. On December 18, 2019, however, Defendants filed a Notice of Removal with

this Court, asserting that the Court has federal question jurisdiction over this case on the basis that

Plaintiff and the state court judges are discriminating against them as Pro Se Defendants.

Defendants maintain that they are not being treated the same as litigants who are represented by

counsel.


       From the face of Defendants' Notice of Removal and Emergency Motion to Stay, the Court

is unable to determine that it has subject-matter jurisdiction over this case. See McGhee v. Light,

384 F. supp. 3d 894, 896 (S.D. Ohio 2019) ("Because federal courts are courts of limited

jurisdiction, courts must presume that a cause lies outside this limited jurisdiction, and the burden

of establishing the contrary rests upon the party asserting jurisdiction.") (internal quotations and


                                                   1
citations omitted). Indeed, the basis that Defendants assert for removal is whollyunconnected to

the actual claims in the underlying eviction lawsuit. Furthermore, it does not appear that the

eviction lawsuit itself raises questions of federal law. Accordingly, the Court REMANDS this

action back to the Franklin CountyMunicipal Courtand DENIES Defendants' Emergency Motion

to Stay State Court Proceedings [#2] as MOOT.

       IT IS SO ORDERED.


                                             /s/ Algenon L. Marblev
                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE

DATED: January 2, 2020
